PER CURIAM.
The Appellant, defendant below, appeals from an adverse final judgment entered by the trial court sitting without a jury.
We have examined the briefs and record on appeal and find that the evidence is sufficient to sustain the findings of the trial judge. We will not substitute our judgment for that of the trial court in the absence of an abuse of discretion by the court.
The final judgment is affirmed.
SHANNON, Acting C. J., HOBSON, J., and WILLIS, ROBERT E., Associate Judge, concur.